Exhibit 10.17 FIRST AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT This First Amendment to Executive Employment Agreement (this “Agreement”) dated December 21, 2011 to be effective November 17, 2011 (the “Effective Date”), is by and between Coil Tubing Technology, Inc., a Nevada corporation (“Coil Tubing”) and Jerry Swinford, an individual(“Swinford”), each referred to herein as a “Party” and collectively the “Parties”. W I T N E S S E T H: WHEREAS, the Parties previously entered into a Executive Employment Agreement (the “Employment Agreement”) on or around November 30, 2010, a copy of which is attached hereto as Exhibit A; WHEREAS, the Parties previously entered into a First Amendment to the Employment Agreement on or around December 14, 2011, which terms and conditions were agreed to on such date, but which Agreement was never finalized and did not become effective and which is amended, superseded and replaced in all respects by this Agreement; WHEREAS, capitalized terms used herein shall have the meaning ascribed to such terms in the Employment Agreement, unless otherwise stated herein or the context requires otherwise; and WHEREAS, the Parties desire to enter into this Agreement to modify and amend the Employment Agreement as provided below. NOW, THEREFORE, in consideration of the premises and the mutual covenants, agreements, and considerations herein contained, and other consideration, which consideration the Parties hereby acknowledge and confirm the sufficiency thereof, the Parties hereto agree as follows: 1.Amendments to Employment Agreement. (a)The term “Chief Executive Officer” as set forth in Section 1 of the Employment Agreement is hereby amended and revised to read “Executive Vice President”.Swinford’s duties under the Employment Agreement as amended by this Agreement shall include being in charge of designing tools for Coil Tubing.Swinford shall also serve as Chairman of Coil Tubing. (b)New Sections 8(c) and (d) shall be added to the Employment Agreement, which shall provide as follows: “(c) The Company shall reimburse Officer for all reasonable, out-of-pocket business expenses incurred in the performance of his duties hereunder and/or on behalf of the Company, consistent with the Company’s policies and procedures, in effect from time to time including, but not limited to reimbursement for Company related items charged to the Officer’s personal credit card and personal loans made to the Company by the Officer. (d) Any expense reimbursements, outstanding loans or other amounts owed to the Officer by the Company shall be paid to the Officer immediately upon the termination of this Agreement for any reason.” (c) Section 4(c) of the Employment Agreement shall be amended by the following Section 4(c), which shall replace and supersede Section 4(c) of the Employment Agreement for all purposes, and further provided that all share amounts and exercise prices described below have already been retroactively adjusted for the Company’s 1:300 reverse stock split: “(c)Officer shall receive an option (the “Option”) with the following terms and conditions: i.The Officer shall be granted an option to purchase 301,667 shares of the Company’s common stock upon the Parties’ entry into this Agreement (the “Initial Option”), which Initial Option shall have such terms and conditions as described below, provided that options to purchase 1,667 shares of common stock shall vest to the Officer upon the Execution Date (the “Execution Option”), with options to purchase the remaining amount of the Initial Option vesting to the Officer at the rate of 100,000 options per year, over the three years following the Execution Date, with 100,000 options vesting on December 14, 2011 (the “2011 Option”), 100,000 options vesting on December 31, 2012 (the “2012 Option”) and the final 100,000 options vesting on December 31, 2013 (the “2013 Option”), provided that the Officer is still employed by the Company on such date(s). ii.The Execution Option shall have an exercise price of $7.50 per share, the 2011 Option shall have an exercise price of $1.00 per share, and the 2012 Option and 2013 Option shall have an exercise price equal to the mean between the highest and lowest quoted selling prices of the Company’s common stock on the pinksheets trading market or Over-The-Counter Bulletin Board (which ever is applicable) on the last day that the Company’s common stock trades prior to the vesting date of such option as provided above, subject in each case to adjustment for stock splits and recapitalizations as provided in the
